Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian Sanchelima on January 26, 2022.

The application has been amended as follows: 

12.	A tri-faced image display, comprising: 
a frame, a fillet assembly mounted to said frame; said fillet assembly including an upper fillet member and a lower fillet member each having a base and a plurality of receiving cavities; said receiving cavities having an interior space defined by two opposite side walls extending from said base, said receiving cavities receiving an image panel, the fillet assembly further including a fillet locking flange, the fillet locking flange is perpendicular to a bottom surface of a bottom portion of the fillet assembly, the fillet locking flange engages with a , the upper fillet member and the lower fillet member connected via sidewalls. 
20.	A tri-faced image display of claim 12 wherein said fillet locking flange and said each base has a plurality of slits adapted to allow a user to break said base into segmented portions based on the length desired for said base.
21.	A tri-faced image display, consisting of: 
a frame, a fillet assembly mounted to said frame, said fillet assembly including an upper fillet member and a lower fillet member each having a base and a plurality of receiving cavities; said receiving cavities having an interior space defined by two opposite side walls extending from said base, said receiving cavities receiving an image panel, said image panel includes a front side having a first image and a second side having a second image, said frame houses a third image, the fillet assembly further including a fillet locking flange, the fillet locking flange is perpendicular to a bottom surface of a bottom portion of the fillet assembly, the fillet locking flange engages with a rabbet of the frame , thereby orienting the upper fillet member and the lower fillet member to extend past each of a top front face and a bottom front face of the frame respectively, the upper fillet member and the lower fillet member connected via sidewalls, the fillet assembly including an adapter at [at] least partially inserted inside at least one of said receiving cavities to accommodate image panels of varying thicknesses, said fillet assembly being made of a rubber material, the fillet locking flange and said base having a plurality of slits adapted to allow a user to break said base into segmented portions based on the length desired for said base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631